Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of the Claims

Claims 1-10 are currently pending.
Claims 1-10 have been considered on the merits. 

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: use of trademarks in the specification and embedded hyperlink.  

The use of the terms Histopaque®-1077 (pg. 12, par.2, line 3), Transwell® (pg. 14, par. 1, line 5; table 2), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (pg. 3). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Appropriate correction is required.


Claim Objections

Claims 3, 6 and 9 are objected to because of the following informalities:  minor grammatical errors in claims and improper multiple dependency. 

Claim 3 contains the article “the” in the recitation “human peripheral blood immune cells are the human peripheral blood lymphocytes” and for the sake of improving claim form, it is suggested that the article be eliminated. 
Claim 6 contains the article “an” in the recitation “are not restricted by an age of a donor” and for the sake of improving claim form, it is suggested that the article “an” be substituted with “the”. 
Claim 6 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. 
Claim 6 refers back to claims 1-5, and therefore, is in improper multiple dependent form. See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claims 9 and 10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. 
Claims 9 and 10 refer back to claims 1-8, which includes claim 6, written in the multiple dependent form. See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

 Appropriate correction is appreciated.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, 7, and 8, recite “immune cells in human peripheral blood”. The claims are rendered unclear and indefinite because the specification does not disclose co-culturing immune cells in human peripheral blood with the human mesenchymal stem cells. 

Claim 2 recites “wherein the human peripheral blood immune cells comprise human peripheral blood mononuclear cells, human peripheral blood monocytes and human peripheral blood lymphocytes”. The examiner notes that monocytes and lymphocytes are mononuclear cells and are referred to as peripheral blood mononuclear cells when isolated from circulating blood. Therefore, it is not clear if the claim intends to specify the particular peripheral blood mononuclear cells to use in the claimed method by reciting two types of mononuclear cells (human peripheral blood monocytes and human peripheral blood lymphocytes), or if the claim refers to alternatives that could be used in the co-culture with mesenchymal cells, or if all of the recited immune cells are co-cultured with mesenchymal stem cells. Accordingly, the claim is rendered indefinite. 	

Claims 3-5 are included in this rejection because these claims depend from above rejected claims and fail to remedy the noted indefiniteness.

Appropriate correction is required.


Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freytes et al. (Journal of Cellular Biochemistry, 2013).

With respect to claim 1, Freytes discloses studying human mesenchymal stem cells (MSCs) in co-culture with pro-inflammatory (M1) and anti-inflammatory (M2) THP-1 Monocytes (peripheral blood immune cells) (see abstract). With respect to claims 4 and 5, Freytes discloses both direct (contact mode) and indirect (non-contact mode) co-cultures of human MSCs with THP-1 monocytes differentiated into macrophages, where in the direct co-culture the human MSCs and the THP-1 monocytes are in contact with each other, and in the indirect co-culture, the cells are separated by a permeable membrane (pg. 222, Fig. 2). With respect to claim 7, Freytes teaches indirect (non-contact mode) and direct (contact mode) co-cultures of THP-1 monocytes (human peripheral blood immune cells) and human MSCs at cell number ratios of 1:1, 2:1, 4:1, and 6:1, all of which fall within the recited range of 1:1 to 400:1. 

Therefore, the reference anticipates the claimed subject matter.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Freytes et al. (Journal of Cellular Biochemistry, 2013) in view of Wang et al. (Journal of Dental Research, 2012). 

 With respect to claim 1, Freytes discloses studying human mesenchymal stem cells (MSCs) in co-culture with pro-inflammatory (M1) and anti-inflammatory (M2) THP-1 Monocytes (peripheral blood immune cells) (see abstract). With respect to claims 4 and 5, Freytes discloses both direct (contact mode) and indirect (non-contact mode) co-cultures of human MSCs with THP-1 monocytes differentiated into macrophages, where in the direct co-culture the human MSCs and the THP-1 monocytes are in contact with each other, and in the indirect co-culture, the cells are separated by a permeable membrane (pg. 222, Fig. 2). With respect to claim 7, Freytes teaches indirect (non-contact mode) and direct (contact mode) co-cultures of THP-1 monocytes (human peripheral blood immune cells) and human MSCs at cell number ratios of 1:1, 2:1, 4:1, and 6:1, all of which fall within the recited range of 1:1 to 400:1.  

The examiner is interpreting the limitation in claim 2 “wherein the human peripheral blood immune cells comprise human peripheral blood mononuclear cells, human peripheral blood monocytes and human peripheral blood lymphocytes” as “wherein the human peripheral blood immune cells comprise human peripheral blood mononuclear cells, which comprises human peripheral blood monocytes and human peripheral blood lymphocytes”. With respect to claims 2 and 3, Freytes teaches using human peripheral blood mononuclear cells in co-culture with MSCs, specifically, human peripheral blood monocytes (THP-1 monocytes) (see whole document; pg. 223, left column, par. 2). However, Freytes does not teach using human peripheral blood lymphocytes. Wang discusses research regarding the effects of lymphocytes on MSCs (see abstract). Wang teaches that lymphocytes interact with MSCs and can affect the survival and differentiation of MSCs by secreting cytokines (abstract; pg. 2, first par.). Wang further teaches that human MSCs possess immunosuppressive properties when co-cultured with activated peripheral blood mononuclear cells (pg. 6, par. 1), and describes studies in which MSCs have been co-cultured with B-lymphocytes (pg. 3, par. 3). 

Accordingly, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the claimed invention to co-culture MSCs with human peripheral blood lymphocytes, since human peripheral blood lymphocytes are a type of human peripheral blood mononuclear cell, and Freytes and Wang teach co-culture of MSCs with human peripheral blood mononuclear cells. Furthermore, since Wang teaches different ways in which MSCs interact with lymphocytes and describes the effects that lymphocytes have on MSC survival and differentiation with respect to clinical applications, such as tissue engineering and tissue repair (pg. 6, par.1), one of ordinary skill in the art at the time the invention was made would have been motivated to include peripheral blood lymphocytes when co-culturing peripheral blood mononuclear cells with MSCs to study the interaction of both types of cells, with the purpose of identifying how inflammatory cytokines and factors secreted by peripheral blood lymphocytes affect the differentiation and survival of MSCs intended for clinical applications, as taught by Wang. 

	With respect to claim 8, neither Freytes nor Wang teach the recited cell number ratio of 300:1 of human peripheral blood immune cells and human MSCs. While neither of the cited references teach the cell number ratio of 300:1 recited in instant claim 8, the instantly recited values would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants’ invention was made to determine all operable and optimal cell number ratios in the co-culture of human peripheral blood immune cells and human MSCs because the ratio of cells in a co-culture is an art-recognized, result-effective variable known to potentially affect the success of the cell culture, which would have been optimized in the art to provide the desired level of protection. Therefore, claim 8 is rendered obvious by Freytes and is rejected under 35 U.S.C. 103. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of co-pending Application No. 17/340,044. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims encompass those of the co-pending application. In addition, both claim methods wherein mesenchymal cells are co-cultured with peripheral blood immune cells. 
The limitation of “ co-culturing immune cells in human peripheral blood with human mesenchymal stem cells” of instant claim 1 is recited by claim 1 of co-pending Application No. 17/340,044. The limitation of “co-culturing in contact mode and co-culturing in non-contact mode” of instant claim 4 is recited by claim 1 of co-pending Application No. 17/340,044. The limitation of “the human peripheral blood immune cells comprise human peripheral blood mononuclear cells, human peripheral blood monocytes and human peripheral blood lymphocytes” of instant claim 2 is recited by claim 2 of co-pending Application No. 17/340,044. The limitation of “the human peripheral blood immune cells are human peripheral blood lymphocytes” of instant claim 3 is recited by claim 3 of co-pending Application No. 17/340,044. The limitation of “the immune cells in human peripheral blood and the human mesenchymal stem cells are co-cultured at a cell number ratio of 1:1 to 400:1” of instant claim 7 is recited by claim 4 of co-pending Application No. 17/340,044. 


Conclusion
	

No claims are allowed. 



Examiner Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYTEE M CONTES DE JESUS whose telephone number is (571)272-1493. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYTEE MARIE CONTES DE JESUS/Examiner, Art Unit 1632                                                                                                                                                                                                        
/EMILY A CORDAS/Primary Examiner, Art Unit 1632